Broyles, C. J.
1. “In a trial before a municipal court the recorder . . may take judicial notice of the ordinances of the city, defining offenses against the same. [But] Neither the Supreme Court nor any other court than the municipal court can take judicial cognizance of a municipal ordinance.” Hill v. Atlanta, 125 Ga. 697 (54 S. E. 354, 5 Ann. Cas. 614); Bateman v. Atlanta, 51 Ga. App. 10 (179 S. E. 403).
2. “When a petition for certiorari, brought to review a judgment rendered in a municipal court, assigns error upon the judgment of that court, on the ground that the same is contrary to the evidence, and the existence of the ordinance alleged to have been violated is admitted in the petition, but the provisions of the ordinance are not set out [in the petition nor attached thereto as exhibits] either 'literally or in substance, it is impossible to tell whether any error has been committed, and this is a sufficient reason for a judge of a superior court to refuse to sanction the petition.” Hill v. Atlanta, and Bateman v. Atlanta, supra.
3. Applying the foregoing rulings to the facts of the instant case, the court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.